UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-2095


BRETT DAVIS; BRIAN CHRIS SMOOT; STEVE SZYMECZEK,

               Plaintiffs – Appellants,

          v.

CITY OF GREENSBORO, North Carolina,

               Defendant - Appellee.



                           No. 15-2096


WENDY CHEEK; BRIAN KEITH COLLINS; JOSEPH CASEY COUNCILMAN;
WALTER STEVEN COUTURIER; TIMOTHY FIELDS; WILLIAM C. MORGAN,

               Plaintiffs – Appellants,

          v.

CITY OF GREENSBORO, NORTH CAROLINA,

               Defendant - Appellee.



                           No. 16-2097


MICHAEL BROWNELL; TRAYVEAWN GOODWIN; CHRISTIAN     HICKS;   TY
JENKS; PATRICK KENNEDY; GEORGE SIMMONS,

               Plaintiffs – Appellants,

          v.
CITY OF GREENSBORO, NORTH CAROLINA,

                Defendant - Appellee.



                             No. 16-2098


DAVID MORGAN; ROGERS REYNOLDS,

                Plaintiffs – Appellants,

          v.

CITY OF GREENSBORO, NORTH CAROLINA,

                Defendant - Appellee.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge.    (1:12-cv-00888-CCE-JEP; 1:12-cv-00981-CCE-JEP;
1:12-cv-01311-CCE-JEP; 1:12-cv-01110-CCE-JEP)


Submitted:   June 27, 2016                 Decided:   July 28, 2016


Before MOTZ and KING, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William L. Hill, Torin L. Fury, FRAZIER HILL & FURY, RLLP,
Greensboro, North Carolina, for Appellants. Kenneth Kyre, Jr.,
Danielle N. Godfrey, PINTO COATES KYRE & BOWERS, PLLC,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

      The    Appellants,      current    and    retired        police     officers     and

firefighters for the City of Greensboro, appeal the district

court’s orders granting summary judgment in favor of the City on

the   Appellants’      claims    related       to   the    City’s       reduction      and

termination of a longevity pay program and the City’s failure to

provide     retirement       benefits    for    off-duty        work     performed     by

police officers.           We review de novo a district court’s order

granting     summary       judgment,    viewing     facts      in   the    light      most

favorable       to   the    nonmoving    party.           Newport       News    Holdings

Corp. v. Virtual City Vision, Inc., 650 F.3d 423, 434 (4th Cir.

2011).      A court must grant summary judgment “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                              Fed. R.

Civ. P. 56(a).        “‘[T]here is no issue for trial unless there is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.’”                  Newport News, 650 F.3d at

434 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986)).

      We have thoroughly reviewed the record and conclude that

the district court did not err in granting summary judgment for

the City on the claims challenged on appeal.                        Accordingly, we

affirm    the    district     court’s    orders.          We   dispense        with   oral

argument because the facts and legal contentions are adequately

                                          3
presented in the materials before this court and argument would

not aid in the decisional process.

                                                       AFFIRMED




                                4